COURT OF APPEALS








COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS
 
 
 




 
JOHNNY
  DATES,
 
                            Appellant,
 
v.
 
THE STATE OF
  TEXAS,
 
                            Appellee.


 
 '
 
'
 
'
 
'
 
'


 
No. 08-03-00383-CR
 
Appeal from the
 
205th District Court
 
of El Paso County, Texas
 
(TC#20000D02978)




                                                                              
MEMORANDUM OPINION
 
Pending before the Court is the
appellant=s motion to dismiss this appeal
pursuant to Tex. R. App. P. 42.2,
which states:
(a) At
any time before the appellate court=s
decision, the appellate court may dismiss the appeal if the party that appealed
withdraws its notice of appeal--by filing a written withdrawal in duplicate
with the appellate clerk, who must immediately send the duplicate copy to the
trial court clerk. An appellant must personally sign the written withdrawal.
 




Appellant has complied with the
requirements of Rule 42.2.  The Court has
considered this cause on the appellant=s motion and concludes the motion
should be granted and the appeal should be dismissed.  We therefore dismiss the appeal.
 
SUSAN
LARSEN, Justice
October 23, 2003
 
Before Panel No. 1
Larsen, McClure, and Chew,
JJ.
 
(Do Not Publish)